COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00358-CV


MELVIN PEYTON                                                      APPELLANT

                                       V.

VAN NADARAJAH                                                       APPELLEE


                                   ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      On February 26, 2014, we notified pro se appellant Melvin Peyton that

because he was on the list of vexatious litigants subject to prefiling orders

compiled by the Office of Court Administration of the Texas Judicial System,2



      1
      See Tex. R. App. P. 47.4.
      2
      We take judicial notice of the list maintained by the Office of Court
Administration at http://www.txcourts.gov/oca/vexatiouslitigants.asp.       See
Johnson v. Marsh, No. 02-13-00406-CV, 2014 WL 982377, at *1 n.2 (Tex.
App.—Fort Worth Mar. 13, 2014, no pet. h.) (mem. op.); Merritt v. Davis, No. 05-
unless he obtained an order from the appropriate local administrative judge that

permitted the filing by March 10, 2014, we would dismiss the appeal. See Tex.

Civ. Prac. & Rem. Code Ann. §§ 11.103–.104 (West Supp. 2013); Tex. R. App.

P. 42.3(c).

      In his response to our February 26, 2014 letter, Peyton filed an objection,

accusing this court of violating his due process rights.3 Contrary to Peyton’s

contentions, however, the prefiling-order requirement does not necessarily

violate a litigant’s due process rights, and there is no showing here that his rights

have been violated—he has not met his burden to show that obtaining

permission is the equivalent of denying him an opportunity to be heard. See

Clifton v. Walters, 308 S.W.3d 94, 102 (Tex. App.—Fort Worth 2010, pet. denied)

(stating that courts have described the legislature’s intent in enacting chapter 11

as a balancing of individual Texans’ rights to access their court system against

the public’s interest in protecting defendants from individuals who abuse that




13-00819-CV, 2013 WL 4459024, at *1 n.1 (Tex. App.—Dallas Aug. 19, 2013, no
pet.) (mem. op.).
      3
        Peyton also objected to our February 18, 2014 letter directing him to file
an amended brief because his brief did not comply with the rules of appellate
procedure. Based on our disposition here, we need not address this contention
other than to note that at the time that we issued that letter, it had not yet come to
this court’s attention that Peyton was on the list of vexatious litigants. Our
subsequent February 26, 2014 letter made clear that without an order from the
appropriate local administrative judge, we would dismiss the appeal.

                                          2
system). As Peyton has failed to provide this court with an order from the local

administrative judge that permits the filing of his appeal, we dismiss the appeal.4



                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: April 3, 2014




      4
        While this court awaited Peyton’s response to our February 26, 2014
letter, Appellee Van Nadarajah filed a motion to dismiss based on Peyton’s
failure and refusal to serve appellee’s counsel with copies of the documents he
had filed. Cf. Tex. R. App. P. 6.3(b)(1), 9.5. Nadarajah then filed a supplemental
motion to dismiss the appeal under rule 42.3(c) based on Peyton’s failure to file
required briefing and documentation requested by our clerk and to obtain
permission from the local administrative judge to pursue the appeal. In light of
our disposition of the appeal above, both motions are moot.

                                         3